DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 2018/0301306 in view of Mitsutani US 2016/0229309 (recited in IDS filed 01/13/2021).




In the same field of endeavor, Mitsutani teaches an input terminal of the power source driving module (60)(Fig. 1) is connected to a motor (44)(Fig. 1).
It would have been obvious before the effective filing date of the claimed invention to use an input terminal of the power source driving module is connected to a motor in Yang, as taught by Mitsutani, in order to improve reliability of the power supply.

Regarding claim 2, Yang discloses  the power source driving module (Fig. 8) comprises: a first switching unit (Q1)(Fig. 8), a second switching unit (Q5)(Fig. 8), and a delay unit (R2, C1)(Fig. 8); wherein the microprocessor (First MCU, Second MCU)(Fig. 9) is respectively connected to a first terminal of the first switching unit (Q1) and a first terminal of the second switching unit (Q5), an input terminal of the delay unit (R2, C1) is connected to a second terminal of the first switching unit (Q1), and an output terminal of the delay unit (R2, C1) is respectively connected to the high-voltage isolated power source (power supply +, power supply -)(Fig. 8) and a second terminal of the second switching unit (Q5); the microprocessor (First MCU, Second MCU)(Fig. 8) respectively outputs a low-level signal to the first switching unit (Q1) and the second switching unit (Q5) when the primary battery supplies power abnormally (7, see paragraph 84), the first switching unit (Q1) and the second switching unit (Q5) are turned off in response to the low-level signal, and the delay unit (R2, C1) outputs a high-level signal with delay in a predetermined time period after the first switching unit (Q1) is turned off, so as to enable the high-voltage isolated power source (see paragraph 97).

Regarding claim 3, Yang discloses the first switching unit (Q1)(Fig. 8) comprises a first optical coupler (D2)(Fig. 8), a second switching device (Q5)(Fig. 8), and a first resistor (R2)(Fig. 8); wherein a first terminal of a light emitting end of the first optical coupler (D2)(Fig. 8) is connected to a first pull-up power source (power supply +, power supply -)(Fig. 8), a second terminal of the light emitting end of the first optical coupler (D2) is connected to a first terminal of the second switching device (Q5), and a control terminal of the second switching device is connected to the microprocessor (First MCU, Second MCU)(Fig. 8); a first terminal of a light receiving end of the first optical coupler (D2) is connected to a second pull-up power source (power supply +, power supply -), a second terminal of the light receiving end of the first optical coupler (D2) is respectively connected to the input terminal of the delay unit (R2, C1) and a first terminal of the first resistor (R1).
Yang fails to disclose a second terminal of the second switching device is grounded, and a second terminal of the first resistor is grounded.
In the same field of endeavor, Mitsutani teaches a second terminal of the second switching device is grounded, and a second terminal of the first resistor is grounded (see paragraph 74, relay resistance and switching device is grounded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second terminal of the second switching device is grounded, and a second terminal of the first resistor is grounded in Yang, as taught by Mitsutani, in order to improve the efficiency of the battery power.


Yang fails to disclose a second terminal of the third switching device is grounded and a second terminal of the light receiving end of the second optical coupler is grounded. 
In the same field of endeavor, Mitsutani teaches a second terminal of the third switching device is grounded  and a second terminal of the light receiving end of the second optical coupler is grounded (see paragraph 74, the resistance of the relay circuit is grounded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second terminal of the third switching device is grounded  and a second terminal of the light receiving end of the second optical 

Regarding claim 5, Yang discloses the delay unit comprises a first delay chip (R2, C1)(see paragraph 97)(Fig. 8), and the power source driving module further comprises a voltage-stabilizing source (D2, R3)(Fig. 8) for supplying power to the first delay chip (R2, C1); the voltage-stabilizing source comprises a first voltage-stabilizing diode (D2)(Fig. 8) and a third resistor (R3)(Fig. 8); an anode of the first voltage-stabilizing diode (D2) is grounded, a cathode of the first voltage-stabilizing diode is respectively connected to a first terminal of the third resistor (R3) and a power supplying terminal of the first delay chip (R2, C1), and a second terminal of the third resistor (R3) is connected to a positive electrode of the battery pack (see paragraph 84).

Regarding claim 6, Yang discloses the relay holding circuit (Fig. 8) further comprises an energy storage module (11)(fig. 8) and a delay driving module (R2, C1)(Fig. 8); wherein a first terminal of the energy storage module (11) is connected to the primary battery (7, see paragraph 84)(Fig. 8), the high-voltage isolated power source (power supply +, power supply -)(Fig. 8), and the second terminal of the first switching device (8)(Fig. 8), and a second terminal of the energy storage module (11) is connected to the microprocessor (First MCU, Second MCU)(Fig. 9); an input terminal of the delay driving module (R2, C1) is connected to the microprocessor (First MCU, Second MCU), and an output terminal of the delay driving module (R2, C1) is connected to the control terminal of the first switching device (8); the microprocessor respectively 

Regarding claim 7, Yang discloses the energy storage module (Fig. 8) comprises: a unidirectional conduction unit (D4)(Fig. 8), a third switching unit (Q5)(Fig. 8), and an energy storage unit (11)(Fig. 8); wherein an input terminal of the unidirectional conduction unit (D4) is connected to the primary battery (7)(see paragraph 84), and an output terminal of the unidirectional conduction unit (D4) is connected to a first terminal of the energy storage unit (11); a second terminal of the energy storage unit is connected to a first terminal of the third switching unit (Q5), a second terminal of the third switching unit is connected to the second terminal of the first switching device (8)(Fig. 8), and a control terminal of the third switching unit (Q5) is respectively connected to the primary battery and the microprocessor (First MCU)(Fig. 9).


In the same field of endeavor, Mitsutani teaches the third switching unit (41)(Fig. 1) comprises a fourth resistor, a fifth resistor (167)(Fig. 7), a second voltage-stabilizing diode (165)(Fig. 7), a comparator (70)(Fig. 1), a fourth switching device (58)(Fig. 1), and a fifth switching device (42)(Fig. 1); wherein the fourth switching device (58) is connected in parallel to two terminals of the unidirectional conduction unit (163, 165)(Fig. 7), and a control terminal of the fourth switching device (58) is connected to an output 25Attorney Docket No. 19PF029OUS terminal of the comparator (70); a non-inverting input terminal of the comparator is respectively connected to a first terminal of the fourth resistor (167) and a first terminal of the fifth resistor, a second terminal of the fourth resistor is connected to the primary battery (52)(Fig. 2), and a second terminal of the fifth resistor is grounded (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the third switching unit comprises a fourth resistor, a fifth resistor, a second voltage-stabilizing diode, a comparator, a fourth switching device, and a fifth switching device; wherein the fourth switching device is connected in parallel to two terminals of the unidirectional conduction unit, and a control terminal of the fourth switching device is connected to an output 25Attorney Docket No. 19PF029OUS terminal of the comparator; a non-inverting input terminal of the comparator is respectively connected to a first terminal of the fourth resistor and a first terminal of the fifth resistor, a second terminal of the fourth resistor is connected to the primary battery, and a second terminal of the fifth resistor is grounded; an inverting input terminal of the comparator is respectively connected to a cathode of the second voltage-stabilizing diode and a first terminal of the fifth switching device, an anode of the second voltage-stabilizing diode is grounded, a second terminal of the fifth switching device is grounded, and a control terminal of the fifth switching device is connected to the microprocessor in Yang, as taught by Mitutani, in order to improve the efficiency of the battery supply.


In the same field of endeavor, Mitsutani teaches the third switching unit further comprises a sixth resistor (60)(see paragraph 74) and a unidirectional conduction device (60)(see Fig. 2); a first terminal of the sixth resistor is connected to the non-inverting input terminal of the comparator (70)(Fig. 1), a second terminal of the sixth resistor is connected to an anode of the unidirectional conduction device (Fig. 2, diode), and a cathode of the unidirectional conduction device is connected to the output terminal of the comparator (70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the third switching unit further comprises a sixth resistor and a unidirectional conduction device; a first terminal of the sixth resistor is connected to the non-inverting input terminal of the comparator, a second terminal of the sixth resistor is connected to an anode of the unidirectional conduction device, and a cathode of the unidirectional conduction device is connected to the output terminal of the comparator in Yang, as taught by Mitsutani, in order improve the efficiency of the battery driver. 


Yang fails to disclose a second terminal of the seventh resistor is grounded.
In the same field of endeavor, Mitsutani teaches a second terminal of the seventh resistor is grounded (see paragraph 74, relay with resistance is grounded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a second terminal of the seventh resistor is grounded in Yang, as taught by Mitsutani, in order to improve the efficiency of the battery power.

Regarding claim 11, Yang discloses the delay driving module comprises a second delay chip (C1, R2)(Fig. 8), an input terminal of the second delay chip is connected to the microprocessor (First MCU)(Fig. 9), and an output terminal of the second delay chip (C1, R2) is connected to the control terminal of the first switching device (8)(Fig. 8).

Regarding claim 12, Yang discloses a battery management system (Fig. 8), comprising the relay holding circuit (9)(Fig. 8) according to any one of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                                        Supervisory Patent Examiner, Art Unit 2839